         Case 1:17-cr-00643-PAE Document 47 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES,

                      -v-                                           17-CR-643 (PAE)

 JAMEL MCRAE,                                                           ORDER
                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received defendant Jamel Mcrae’s motion for compassionate release. Dkt.

46. The Government’s response is due by January 14, 2021. The Court does not invite a reply.

       SO ORDERED.


                                                        PaJA.�
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: December 28, 2020
       New York, New York
